Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/28/2022 has been entered and fully considered. 
Claims 1,2,3,5,6,7,8,10,11,12 are pending, of which claims 1,2,6,7,8 were amended, claims 11,12 were new.  The amendments of claims 1,2,6,7,8 and new claims 11,12 are sufficiently supported by the originally filed disclosure.
The previous portion(s) of 35 USC 112, first paragraph, rejection have been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) of 35 USC 112, second paragraph, rejection have been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) of 35 U.S.C. 102(a)(1) rejection, specifically with regard to the current claim(s) 1, 3, 4, 5, 6, 8, 10, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) of 35 U.S.C. 102(a)(1) rejection or, in the alternative, under 35 U.S.C. 103, specifically with regard to the current claim(s) 2, 7, 9, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140165838 (herein known as SUZUKI).

With regard to claims 12,13, SUZUKI teaches a gas separation method of allowing selective permeation of a "carbon dioxide" (specific gas; A) from a "oxygen and carbon dioxide" (mixed gas) using a gas separation membrane 13, especially at para 247,122, fig 3
feeding the mixed gas to one side 13b of the gas separation membrane, especially at para 247,122, fig 3
wherein the gas separation membrane has a film thickness within the claimed range, especially at para 44,48
a concentration of the gas (A) in the mixed gas is within the claimed range, especially at para 247,122, fig 3
the selective permeation of the gas (A) with the gas separation membrane is carried out under conditions where a pressure difference between both sides of the gas separation membrane is within the claimed range, especially at para 15,53,247,122,256, fig 3
SUZUKI teaches 
wherein the gas separation membrane is formed of a polymer, especially at para 44,48
SUZUKI teaches 
wherein the polymer is within the scope of polydimethylsiloxane without a copolymer (since lack of copolymer), especially at first option under Chemical 5

Allowable Subject Matter
Claim(s) 1,2,3,5,6,7,8,10 allowed; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 7, particularly “paragraph, see MPEP §§ 2161-2164.08(c). MPEP §2173.06(g), 3% paragraph. Applicant respectfully submits that the claims do not recite a single means claim covering every conceivable means for achieving the stated result, as discussed in the MPEP. Instead, the claims set forth a property that is specifically discussed and explained in the Specification. See Specification, para. [0020]. The claims have also been amended to set forth this property more specifically and explicitly. See claims 2 and 7. Therefore, Applicant respectfully submits that the rejection is overcome and must be withdrawn."
page(s) 7, particularly “Further, Applicant has cancelled claim 9. Therefore, the rejection of claim 9 is moot and must be withdrawn.
page(s) 7, particularly “7. Applicant respectfully submits that the claim is sufficiently clear, especially in view of the para. [0020] of the Specification.
page(s) 7, particularly “Further, Applicant has cancelled claim 9. Therefore, the rejection of claim 9 is moot and must be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) of 35 USC 112, first paragraph, rejection have been withdrawn in light of Applicant’s amendment(s) to the claim(s)
The previous portion(s) of 35 USC 112, second paragraph, rejection have been withdrawn in light of Applicant’s amendment(s) to the claim(s)


Applicant argues at page(s) 7, particularly “First, with respect to claims 1 and 6, Applicant has amended claims 1 and 6 to recite that the gas separation membrane does not comprise a through-hole with an opening diameter of 1 nm or more. See claims 1 and 6. Applicant respectfully submits that Suzuki does not teach or suggest each and every element of the amended claims. Therefore, Suzuki does not anticipate the claims. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987)"
page(s) 8, particularly “(“A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”).
page(s) 8, particularly “Specifically, the rejection contends that Suzuki discloses a gas separation method and membrane. See Office Action of November 26, 2021, pages 6-8. Suzuki, however, discloses that its “dense layer 5 has pores with a size in nanometer or micrometer (for example, 20 to 80 nanometers)”. Suzuki, para. [0044]. In contrast, amended claims 1 and 6 specify that the gas separation membrane does not comprise through-holes with an opening diameter of 1 nm or more. See claims 1 and 6. Suzuki, therefore, does not disclose the claimed subject matter.
page(s) 8, particularly “A hallmark of anticipation is that the cited reference—in order to anticipate—must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements “arranged as in the claim.” Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983). Suzuki clearly discloses a dense layer with pores that have a much greater diameter than recited in the present claims. Stated differently, Suzuki does not disclose all elements of the claim within the four corners of the document and also does not disclose those elements “arranged as in the claim.” Thus, Suzuki does not anticipate the present claims nor would a skilled artisan reasonably rely on Suzuki in an attempt to achieve the claimed subject matter.
page(s) 8, particularly “In view of the above, Applicant respectfully submits that the rejection must be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) of 35 U.S.C. 102(a)(1) rejection, specifically with regard to the current claim(s) 1, 3, 4, 5, 6, 8, 10, has been withdrawn in light of Applicant’s amendment(s) to the claim(s)

Applicant argues at page(s) 8, particularly “Second, with respect to claims 4 and 8 and new claims 11 and 12, Applicant respectfully submits that Suzuki does not disclose the subject matter of the amended claims or new claims. Therefore, the rejection must be withdrawn because Suzuki does not anticipate the claims. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987) (“A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”)."
page(s) 8, particularly “Specifically, the rejection indicates that, “with regard to claim 4, SUZUKI teaches wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5.” Office Action of November 26, 2021, page 7. Applicant, however, respectfully notes that claim 1 of Suzuki stipulates that the permeable membrane is an asymmetric membrane that is made of a cyclic olefin addition polymer obtained by addition polymerization of a cyclic olefin functionality siloxane expressed by a formula (1) given below, or by addition
page(s) 9, particularly “polymerization of the cyclic olefin functionality siloxane expressed by the formula (1) given below and a cyclic olefin compound expressed by a formula (2) given below eT Oe Ug (hap ain’ gos’. ue ; as : < a co y xo iv fool wl he Soa? . og “ar See Suzuki, claim 1. Furthermore, it is clear that addition polymerization is conducted also in Examples 1 and 2 of Suzuki. /d., paras. [0230]-[0239].
page(s) 9, particularly “Suzuki even explains that the cyclic olefin addition polymer contains a repeating unit represented by the following formula (3) that is formed by addition polymerization of the cyclic olefin functionality siloxane expressed by the above-described formula (1) as a monomer
page(s) 9, particularly “ss cs gs a % Bor BROW A ,. Id., paras. [0076]-]0077]. In the formula (3), R <1>, 1, j, and s are the same as those of the formula (1). /d., para. [0078]. The cyclic olefin addition polymer contains a repeating unit represented by the following formula (4) that is formed by addition polymerization of the cyclic olefin compound expressed by the formula (2) as a monomer. : % - PE é = 4h nto & aT, ay Vs x 3 
In response, respectfully, the Examiner does not find the argument persuasive.  SUZUKI teaches wherein the polymer is within the scope of polydimethylsiloxane without a copolymer (since lack of copolymer), especially at first option under Chemical 5

Applicant argues at page(s) 10, particularly “Id., para. [0079]. In the formula (4), A <1 >to A <4 >and k are the same as those in the formula (2). Id., para. [0080]. In other words, since a cyclic olefin-base polymer or copolymer is obtained by Suzuki and a polydimethylsiloxane is not obtained thereby, Applicant respectfully disagrees with the rejection’s position that “SUZUKI teaches wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5.” Office Action of November 26, 2021, page 7."
page(s) 10, particularly “To even further emphasize the difference between the claims and Suzuki, new claims 11 and 12 specify the polymer as a polydimethylsiloxane not comprising at least one selected from cyclic olefin-based polymer and copolymer. See claims 11 and 12. Applicant respectfully submits that, since such a gas separation membrane formed by polydimethylsiloxane not comprising at least one selected from the group consisting of cyclic olefin-base polymer and copolymer is not disclosed in Suzuki, the rejection over Suzuki no longer applies and must be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  At page 8 last paragraph, the applicant agrees that SUZUKI teaches a polymer (poly) with siloxane. Furthermore, "Me2" of Chemical 5 of SUZUKI is dimethyl. So, at least among these two is evidence that SUZUKI teaches poly-dimethyl-siloxane.
SUZUKI teaches wherein the polymer is within the scope of polydimethylsiloxane without a copolymer (since lack of copolymer), especially at first option under Chemical 5

Applicant argues at page(s) 10, particularly “Moreover, Suzuki does not disclose any motivation whatsoever for establishing “the permeable membrane is an asymmetric membrane that is made of a cyclic olefin addition polymer obtained by addition polymerization of a cyclic olefin functionality siloxane expressed by a formula (1) given below, or by addition polymerization of the cyclic olefin functionality siloxane expressed by the formula (1) given below and a cyclic olefin compound expressed by a formula (2) given below” as a “polydimethylsiloxane not including at least one selected from cyclic olefin-based polymer and copolymer” expecting reasonable success. See Proctor & Gamble v. TEVA Pharmaceuticals USA, Inc., 566 F.3d 994, 995 (Fed. Cir. 2009) (holding that to decide whether the claimed invention was obvious, a court must determine whether, at the time of the invention, a person having ordinary skill in the art would have had a reason to attempt to make the claimed invention and a reasonable expectation of success in doing so). Therefore, Applicant respectfully submits that the skilled artisan would not even apply Suzuki in the context of an obviousness analysis."
page(s) 10, particularly “In view of the above, Applicant respectfully submits that the rejection must be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  The assertion of alleged lack of "motivation" is moot.  At page 8 last paragraph, the applicant agrees that SUZUKI teaches a polymer (poly) with siloxane. Furthermore, "Me2" of Chemical 5 of SUZUKI is dimethyl. So, at least among these two is evidence that SUZUKI teaches poly-dimethyl-siloxane. SUZUKI teaches wherein the polymer is within the scope of polydimethylsiloxane without a copolymer (since lack of copolymer), especially at first option under Chemical 5

Applicant argues at page(s) 11, particularly “V. Rejection of Claims 2, 7 and 9 Under 35 U.S.C. § 102(a)(1) or in the alternative under 35 U.S.C. § 103 over Suzuki Applicant incorporates the above comments herein by reference. In view of the above, Applicant respectfully submits that the rejection must be withdrawn. VI. Closing Remarks In view of the above, reconsideration and allowance of this application are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) of 35 U.S.C. 102(a)(1) rejection or, in the alternative, under 35 U.S.C. 103, specifically with regard to the current claim(s) 2, 7, 9, has been withdrawn in light of Applicant’s amendment(s) to the claim(s)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776